Case: 20-20351     Document: 00515560899          Page: 1    Date Filed: 09/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 11, 2020
                                   No. 20-20351
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julio A. Ramos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:99-CR-457-4


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Julio A. Ramos was convicted by jury verdict of conspiring to possess
   with intent to distribute in excess of five kilograms of cocaine and in excess
   of 1,000 kilograms of marijuana; and possession with intent to distribute in
   excess of five kilograms of cocaine, and aiding and abetting. The district
   court, in a judgment entered on April 11, 2002, sentenced Ramos to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20351        Document: 00515560899        Page: 2   Date Filed: 09/11/2020




                                    No. 20-20351


   concurrent terms of 405 months of imprisonment.            Ramos appealed,
   challenging the exclusion of expert testimony; however, we affirmed the
   district court’s judgment. See United States v. Ramos, 71 F. App’x 334, 335-
   36 (5th Cir. 2003).
          In 2020, Ramos filed a second notice of appeal from the April 2002
   criminal judgment. He now moves this court for the appointment of counsel.
          We may dismiss an appeal when considering an interlocutory motion
   if the appeal “is frivolous and entirely without merit.” 5th Cir. R. 42.2.
   Ramos is not entitled to two appeals, and his second appeal from the same
   convictions is “not properly before this Court.” United States v. Arlt, 567
   F.2d 1295, 1297 (5th Cir. 1978); accord United States v. Rodriguez, 821 F.3d
   632, 633-34 (5th Cir. 2016). A defendant is entitled to the appointment of
   counsel only for his first direct appeal. See Pennsylvania v. Finley, 481 U.S.
   551, 555 (1987).
          In view of the foregoing, Ramos’s motion for the appointment of
   counsel is DENIED, and the appeal is DISMISSED as frivolous. See 5th
   Cir. R. 42.2.




                                         2